SUMMARY ORDER
Defendant-appellant Jason Paul Garelli appeals a September 29, 2015 judgment of the District Court (Murtha, J.) convicting him, after a guilty plea, of one count of conspiracy to distribute oxycodone and one kilogram or more of heroin in violation of 21 U.S.C. §§ 846, 841(a)(0 and 841(b)(Z )(A). We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm.
On appeal, Garelli challenges the District Court’s decision not to redact findings in his pre-sentence report that he possessed firearms in furtherance of a drug conspiracy. But there is no dispute that Garelli possessed firearms within the residence from which he distributed oxyco-done. Further, the District Court was entitled to credit testimony that Garelli sent a co-conspirator to purchase a gun and used firearms to practice protecting his drug business from law enforcement. Joint App’x 84-85, 103-05. Because Garelli did not demonstrate that it was “clearly improbable that the weapon was connected to the drug offense,” United States v. *49Smythe, 363 F.3d 127, 128 (2d Cir. 2004) (quoting U.S. Sentencing Guidelines § 2D1.1 cmt. n.11), the District Court’s judgment was not in error.
We have considered all of Garelli’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the judgment is AFFIRMED.